Citation Nr: 1235198	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-13 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for allergic rhinitis with intermittent sinusitis, currently evaluated as noncompensable.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1995 to November 1995 and from January 1996 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  


The Board notes that a February 2012 VA clinical record has been associated with the Veteran's electronic file.  The RO has not considered that evidence and a waiver of RO consideration has not been submitted by the Veteran specific to that evidence.  Generally, the Board is precluded from considering additional pertinent evidence in the first instance. See 38 C.F.R. § 20.1304.  Nonetheless, the Board finds that a remand for RO consideration is not warranted, nor is a waiver necessary.  In a statement dated in April 2011, the Veteran waived RO consideration of additional evidence submitted at that time.  The Board finds that it is reasonable to construe such waiver as encompassing all additional evidence received subsequent to the February 2010 statement of the case as the benefit sought by the April 2011 waiver (i.e. avoidance of a remand) would be negated if the April 2011 waiver of RO consideration is not so construed.  As such, the Board may proceed with appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis with intermittent sinusitis has not been shown by clinical evidence or by competent credible lay evidence to have been manifested by incapacitating episodes of sinusitis, polyps, or obstruction of nasal passage.

2.  The Veteran is less than credible with regard to the severity of her allergic rhinitis with intermittent sinusitis.

3.  Prior to June 24, 2009, the Veteran's allergic rhinitis with intermittent sinusitis has been manifested by less than three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

4.  From June 24, 2009, the Veteran's allergic rhinitis with intermittent sinusitis has been manifested by three to six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1.  Prior to June 24, 2009, the criteria for a compensable rating for allergic rhinitis with intermittent sinusitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, DCs 6514, 6522 (2011).

2.  From June 24, 2009, the criteria for a 10 percent rating, and no higher, for allergic rhinitis with intermittent sinusitis have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, DCs 6514, 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in March 2008, the Veteran was informed of what evidence was required to substantiate her claim for an increased rating, of her and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of a disability rating and effective date.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains VA and private examination and treatment records and the statements of the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA examinations with respect to the issues on appeal were obtained in March 2008 and December 2009. 38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been provided with an adequate examination and report, as the above mentioned reports include information necessary to evaluate the disability under the applicable diagnostic code rating criteria and are based on clinical examination, diagnostic testing, and consider the Veteran's complaints of symptoms.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 6522

Under DC 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps when there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps. 38 C.F.R. § 4.97.

DCs 6510 - 6514

The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97. 
 
Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected allergic rhinitis with intermittent sinusitis is evaluated as noncompensable effective from July 2005.  In a statement received in February 2008, the Veteran asserted that an increased evaluation was warranted.  As the Veteran's claim was received by VA in February 2008, the rating period on appeal is from February 2007, one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2011). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  

Initially, the Board notes that the Veteran is competent to report that she has headaches, nasal discharge, and pain.  However, the Board notes that she has not been shown to be competent to report the exact etiology of the headaches, nor to clinically diagnose sinusitis or polyps.  In this regard, the Board notes that the Veteran is service-connected for migraine headaches, evaluated as 30 percent disabling from July 2005, and as 50 percent disabling from July 2011.  In addition, a December 2008 report reflects that she gets headaches, possibly secondary to difficulty in coordination in her vision after recent surgery for strabismus.  Thus, the clinical evidence reflects that the Veteran has headaches possibly related to different etiologies, and the Veteran's lay opinion as to etiology does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

A September 2007 record reflects that the Veteran sought treatment for a sore throat which was "probably secondary to post nasal drip."  The report reflects that the Veteran had watery nasal discharge.  It was recommended that the Veteran gargle with salt water.  The Veteran was also prescribed amoxicillin.

A December 2007 record reflects that the Veteran had complaints of intermittent bad breath odor.  It was noted that she still had post nasal drip. 

A February 7, 2008 record reflects that upon examination, there was "no sinus pain."  Her nasal mucosa was pink.

A February 20, 2008 VA clinical record reflects that the Veteran was seen to establish care in the VA system.  Upon physical examination, her nose was unremarkable.  

The Veteran underwent a "Persian Gulf examination" on March 4, 2008.  The report is negative for any congestion, rhinitis, or sinusitis, or complaints of such.

The Veteran underwent a VA examination on March 26, 2008.  The VA examination report reflects that the Veteran reported that she was last treated for what was construed to be sinusitis "well over a year ago."  The examination report reflects that she used over-the-counter medications when she has problems.  Upon examination, her vestibule was normal, her turbinates, meatus, and floor of nose were all normal.  Her internal nasal mucosa was normal.  The examiner noted that there was no current evidence of acute or chronic nose or sinus disease. 

A December 2008 record reflects that the Veteran had "mild congestion of throat and nasal mucosa."  She was not diagnosed with sinusitis.  Her complaints of headache were diagnosed as possibly secondary to difficulty in coordination in her vision after recent surgery for strabismus.  

An April 7, 2009 post partum clinical record reflects that upon physical examination, the Veteran's HEENT (head, eyes, ears, nose and throat) were normal. 

An April 20, 2009 VA clinical record reflects that the Veteran reported that she still had post nasal drip that caused bad mouth odor.   

A June 17, 2009 VA clinical record reflects that the Veteran reported that her allergy spray was not helpful.  A review of her systems revealed "migraines and sinus headaches."  The report is negative for a diagnosis of sinusitis.  

A June 24, 2009 VA clinical record reflects that the Veteran telephoned to report complaints of sinus pressure, and yellow nasal drainage times three days.  After a telephone call, the June 17, 2009 examiner prescribed Augmentin for seven days.

The Veteran submitted a statement, received by VA in July 2009, in which she stated that her symptoms had worsened.  She reported that she has frequent headaches, yellow mucus, blockage, and infections.  She submitted a statement dated in August 2009, in which she stated that her "sinuses and allergies are a constant problem every week I get a sinus headache with a runny crusty nose sometime with yellow mucus, itchy throat, itchy gums, foul smelling breath, swollen eyes, pressure above my eyes and below, and throbbing head pain.  Sometimes it's so unbearable I have to see medical attention or some other pharmaceutical drugs to alleviate the pain.  I miss work because of these pains and problems."

An August 3, 2009 VA clinical record reflects that the Veteran reported during a telephone call, that she had a headache for the "past few days."  It was reported to be a pressure under the eyes which was constant.  The Veteran reported minor yellow nasal drainage.  The clinician recommended over the counter Benadryl or nasal saline spray.  

An August 17, 2009 VA clinical record reflects that the telephoned the clinic and complained of yellow discharge and pain in the forehead and in between the eyes.  She reported that she had been taking allergy medications and over the counter Benadryl.  The clinician noted that he would prescribe amoxicillin. 

The Veteran underwent a VA examination in December 2009.  The report reflects that the Veteran reported that she was taking Flonase and over-the-counter medications.  The Veteran reported that she has had "sinus infections in the past, and was treated as recently as 1 month ago with amoxicillin for a sinusitis that was not radiologically confirmed."  

A CT scan on December 2, 2009 was "completely normal" in the nose and sinus area.  Upon clinical examination, the vestibule was normal, the turbinates, meati, and floor of the nose all appeared normal.  The internal nasal mucosa "may" have been slightly pale with some mucoid discharge.  The December 2, 2009 CT scan was negative for polyps.  

The Veteran underwent a December 9, 2009 CT, which was also negative for polyps.  It revealed "extensive mucoid material".  The sphenoid sinus air cells were well aerated.  The orbital content was normal.  The impression was "features of maxillary and ethmoid sinusitis."

Private medical correspondence dated in July 2010 from Lafayette Clinic reflects that the Veteran was seen for a history upper respiratory congestion with stuffiness, sneezing, and post nasal drip.  The clinician's assessment was "allergic rhinitis due to pollen, allergic rhinitis, perennial, headache."  The clinician further stated that the Veteran "likely has an allergy induced inflammatory rhino sinusitis syndrome."  It was recommended that she take Loratadine daily and Flonase daily.

A February 9, 2012 electronic VA clinical record reflects that the Veteran requested sinus medication.  She reported that she "feels sinus congestion with clear nasal discharge."  The assessment was "allergic rhinitis."  It was recommended that she continue with Loratadine and a nasal spray.

The Board has considered whether the Veteran is entitled to a compensable rating under DC 6522 and finds that she is not.  The evidence of record does not establish that the Veteran has greater than 50 percent obstruction of nasal passages on both sides, complete obstruction of one side, or polyps.

The Board has also considered whether the Veteran is entitled to a compensable rating under DCs 6510 - 6514.  As noted above, a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The claims file is against a finding that the Veteran has had had any incapacitating episodes requiring prolonged antibiotic treatment.  Moreover, there is no competent credible evidence of record that the Veteran was ever prescribed bed rest.  

The Board has also considered if the evidence reflects that the Veteran has had three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

As noted above, the September 2007 record is against a finding of a non-incapacitating episode characterized by headaches, pain, and purulent discharge or crusting.  To the contrary, it reflects watery nasal discharge, and no bi-frontal headache.  (Purulent means containing or consisting of pus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007))

The December 2007, February 7, 2008, and March 2008 records are also against a finding of non-incapacitating sinusitis.  As noted in the February 2008 records, there was no sinus pain and the Veteran's nose was unremarkable.  The March 2008 record reflects that the Veteran reported that she was last treated for what was construed to be sinusitis "well over a year ago."  Upon examination, there was no current evidence of acute or chronic nose or sinus disease.  

In addition, the December 2008 record, which reflects "mild congestion of throat and nasal mucosa", is also against a finding of non-incapacitating sinusitis.  The report is negative for a finding of sinusitis and reflects that her complaints of a headache were possibly secondary to difficulty in coordination in her vision after recent surgery for strabismus.  The April 2009 records reflect post nasal drip, but are negative for sinusitis.   

The earliest clinical evidence of sinusitis during the rating period on appeal is from June 24, 2009, which reflects that the Veteran reported sinus pressure and yellow nasal discharge, for which augementin was prescribed for seven days.  The Board is mindful of the Veteran's report of frequent headaches, yellow mucus, blockage, and infections, (See July 2009 and August 2009 statements); however, the Board finds that the clinical records made for treatment purposes, which are contrary to her assertions, are more probative than her statements.  Although the Veteran stated that "every week", she gets a headache and sometimes yellow mucus, her headaches have often been clinically diagnosed as being related to migraines and her eye condition.  In addition, the clinical evidence reflects watery discharge on several occasions, not purulent discharge.  Moreover, the Veteran has averred that she has had to seek medical attention, but the records do not support her claim of seeking medical treatment for a diagnosed sinusitis, other than in June 2009, August 2009, and December 2009.  The February 2012 VA records reflect that her nasal discharge was reported to be clear, not purulent.  

Based on the foregoing, the Board finds that a 10 percent rating, and no higher, is warranted from June 24, 2009 for three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence of record is against a compensable time prior to June 24, 2009.  In addition, the evidence of record does not reflect that the Veteran's symptoms meet the criteria for a rating in excess of 10 percent.  Although the Veteran has contended weekly sinusitis, the Board finds this statement is less than credible based on the clinical findings noted above. 

In assigning the Veteran a 10 percent rating under DC6514, the Board notes that the Veteran has been previously been evaluated under DC 6522.  The assignment of a particular diagnostic code is dependent on the facts of a particular case. Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  In this case, the Board finds that the Veteran's allergic rhinitis with intermittent sinusitis is more appropriately rated under DC 6514, as it will provide the Veteran with the greater benefit based on her symptoms.
 
Based on the Veteran's complaints, and with consideration of the benefit of the doubt, the Board has determined that a 10 percent evaluation and no higher is warranted from June 24, 2009 under DC 6514.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990) 

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  Symptoms such as headaches, pain, purulent discharge, and crusting, as well as x-ray findings, and the prescription of antibiotics, are all considered under the rating criteria.  The evidence of record does not reflect that the Veteran has other symptoms which are clinical related to her service connected disability and which fall outside the rating criteria.  The Board has also considered the Veteran's statements that her sinusitis has caused her to miss work, but notes that incapacitating episodes are considered in the rating criteria.  Based on the foregoing, the Board finds that referral for extraschedular consideration is not warranted.   See VAOPGCPREC 6-96, and Thun, supra.

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  In addition, exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Veteran submitted a statement in August 2009 that she has missed work due to sinusitis; however, the clinical record is against finding any incapacitating episodes.  Moreover, the evidence reflects that the Veteran has stated that she is unemployable due to her stress symptoms, anxiety, difficulty concentrating, and feeling emotionally overwhelmed.  (See March 2011 VA examination report.)  Thus, the evidence does not reflect that a claim for TDIU has been reasonably raised by the record with regard to the issue on appeal.  The Board also acknowledges that a TDIU rating may serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability, for the purpose of considering entitlement to special monthly compensation (SMC) at the (s) rate. See Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. 242 (2010).  In this regard, the Board notes that the Veteran is already in receipt of a 100 percent rating for her PTSD with major depression, and is already in receipt of special monthly compensation at the (s) rate.  Based on the foregoing, the Board finds that a remand for RO consideration of entitlement to TDIU is not warranted. 


ORDER

Entitlement to a compensable rating for allergic rhinitis with intermittent sinusitis prior to June 24, 2009 is denied. 

Entitlement to a 10 percent rating, and no higher, for allergic rhinitis with intermittent sinusitis, from June 24, 2009 is granted, subject to the laws and regulations controlling the award of monetary benefits. 




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


